         Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 1 of 18




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
_______________________________________

MONICA L., 1

                                      Plaintiff,                     DECISION AND ORDER
-vs-
                                                                     1:19-CV-1435 (CJS)
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
________________________________________

                                       INTRODUCTION

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner”) denying

Plaintiff’s applications for Disability Insurance Benefits (“DIB”) and Supplemental

Security Income (“SSI”). Both parties have moved for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure 12(c). Pl.’s Mot., May 6, 2020, ECF No.

9; Def.’s Mot., June 30, 2020, ECF No. 11. For the reasons set forth below, Plaintiff’s

motion for judgment on the pleadings [ECF No. 9] is denied, the Commissioner’s

motion [ECF No. 11] is granted, and the Clerk of Court is directed to close this case.




1  The Court’s Standing Order issued on November 18, 2020, indicates in pertinent part that,
“[e]ffective immediately, in opinions filed pursuant to Section 205(g) of the Social Security Act, 42
U.S.C. § 405(g), in the United States District Court for the Western District of New York, any non-
government party will be identified and referenced solely by first name and last initial.”

                                                   1
        Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 2 of 18



                                   BACKGROUND

      The Court assumes the reader’s familiarity with the underlying facts and

procedural history in this case. However, the Court provides a brief recitation of the

relevant facts as they pertain to Plaintiff’s arguments before this Court.

      Plaintiff filed her SSI application on August 1, 2016, alleging an onset date of

April 1, 2016. Transcript (“Tr.”), 205, Jan. 22, 2020, ECF No. 6. Plaintiff also filed an

application for DIB benefits, alleging that she became unable to work because of her

disabling condition on April 1, 2016. Tr. 212. In her disability report, Plaintiff

reported three conditions as limiting her ability to work: depression, mental health,

and anxiety. Tr. 238. On September 27, 2016, the Commissioner determined that

Plaintiff did not qualify for either DIB or SSI benefits. Tr. 113–136. Thereafter,

Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”). Tr. 139.

      Plaintiff’s request was approved and the hearing was held before an ALJ on

October 1, 2018 in Buffalo, New York. Tr. 58. Plaintiff appeared with her attorney,

who acknowledged that Plaintiff’s impairments were all related to mental health, and

not physical health. Tr. 62. Vocational expert Michael Klein testified by telephone.

      At the hearing, the ALJ discussed Plaintiff’s education and work history with

her, noting that she worked sporadically for a few janitorial services and “temp

agencies” for several years before taking a part-time job as a bus aide, which she still

held at the time of the hearing. Tr. 71–76. Following the ALJ-led discussion of work

history, the ALJ allowed Plaintiff’s counsel to question Plaintiff, and Plaintiff



                                           2
         Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 3 of 18



testified, in pertinent part, as follows:

       [Attorney:] So, why, even though you’ve been doing some work and your
       history is a lot of part-time work, what prevents you from doing really
       any job full time successfully?

       [Plaintiff:] My anxiety and my depression and my negative thinking. I
       don’t – I have a best friend that’s a schizophrenic and I don’t hear voices,
       I know he hear voices, I don’t have that condition, I have the negative
       thinking when I get overwhelmed and anxiety and sad and depressed.
       If I feel like somebody is talking about me or don’t like me it’s tough.
       That’s what’s tough and that makes me not want to go to work, that
       makes me call off, that makes me feel like if it’s a group of people, if it’s
       something, it’s the consistency, that’s what it is. It’s the consistency for
       me doing it every day that brings all the anxiety and fear and that’s a
       bit overwhelming to me . . . . These days now, every day that I wake up
       of my life it’s a like a it’s a struggle, it’s a struggle . . . . The only reason
       why I don’t do something like thinking about taking my life is because
       that I know I have my son.

Tr. 83–84.

       Thereafter, the ALJ presented the vocational expert (“VE”) with a

hypothetical:

       Assume an individual the same age, education 2 and work experience as
       the claimant . . . . [who] has no exertional limitations and mentally can
       understand, remember, and carry out simple and routine instructions
       and tasks; can work at a low stress environment, which I’ll define for us
       as to include simple routine work, no supervisory duties, no independent
       decision making; no strict production quotas; minimal changes in work
       routine and processes; this individual can engage in occasional
       interaction with supervisors and co-workers, but no incidental
       interaction with the general public; there would be no team or tandem
       work . . . .

Tr. 104. The VE testified that there would be several jobs available in the national



2 Claimant was born in 1972, and she testified that she has a high school diploma and has attempted
some college coursework. Tr. 71.

                                                3
           Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 4 of 18



economy to suit such an individual, including a store laborer, a medium cleaner

position, and an office cleaner position. Tr. 105. The VE also testified that there would

be no jobs available if the individual could not work in the low stress environment.

Tr. 106.

      In addition to the transcript of the hearing before the ALJ, the record includes

reports from Plaintiff’s consultative examination with Janine Ippolito, Psy.D., on

September 15, 2016, and a records review by non-examining state-agency

psychological consultant, Dr. Bruno, on September 27, 2016. Dr. Ippolito diagnosed

Plaintiff with posttraumatic stress disorder (“PTSD”) with panic attacks, and “major

depressive disorder, recurrent, severe without psychiatric features.” Tr. 367. After an

examination, Dr. Ippolito concluded:

      [Plaintiff] presents as able to follow and understand simple directions
      and instructions, perform simple tasks independently, maintain
      attention and concentration, learn new tasks, perform complex tasks
      independently, and make appropriate decisions with no evidence of
      limitations. She can maintain a regular schedule and relate adequately
      with others with moderate limitations. She can appropriately deal with
      stress with marked limitations. These limitations are due to her
      emotional distress and fatigue.

Tr. 367. Further, after a review of Plaintiff’s files, non-examining psychological

consultant Dr. Bruno concluded that Plaintiff’s impairment is severe, but that her

“impediments do not meet a listing” of a mental disorder. Tr. 369.

      The record also contains several sets of Plaintiff’s health records. These records

include: a psychiatric evaluation and notes from group therapy sessions at Erie

Medical Center in 2013; general healthcare treatment records (no psychological


                                           4
        Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 5 of 18



treatment) from the Northwest Community Healthcare Center between 2012 and

2018; psychological evaluations and treatment notes from Horizon Health covering

the period from June 2016 to September 2018; and records indicating hospital visits

to the Erie County Medical Center for neck pain (following a car accident) in 2017,

and chest pain in 2018. Tr. 294–479.

      In his decision on November 21, 2018, the ALJ found that Plaintiff was not

disabled, and denied both DIB and SSI benefits. Tr. 50–51. On August 29, 2019, the

Social Security Administration’s Appeals Council denied Plaintiff’s request for

further review of the ALJ’s decision. Tr. 1. The ALJ’s decision thus became the “final

decision” of the Commissioner subject to judicial review under 42 U.S.C. § 405(g).

                                LEGAL STANDARDS

      The law defines “disability” as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). In order to qualify for DIB benefits, the DIB claimant must satisfy the

requirements for a special insured status. 42 U.S.C. § 423(c)(1). In addition, the Social

Security Administration has outlined a “five-step, sequential evaluation process” to

determine whether a DIB or SSI claimant is disabled:

      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of


                                           5
        Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 6 of 18



      Impairments; (4) based on a “residual functional capacity” assessment,
      whether the claimant can perform any of his or her past relevant work
      despite the impairment; and (5) whether there are significant numbers
      of jobs in the national economy that the claimant can perform given the
      claimant's residual functional capacity, age, education, and work
      experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing Burgess v. Astrue, 537

F.3d 117, 120 (2d Cir. 2008); 20 C.F.R. § 404.1520(a)(4)(i)–(v), § 416.920(a)(4)(i)–(v)).

      42 U.S.C. § 405(g) defines the process and scope of judicial review of the final

decision of the Commissioner on whether a claimant has a “disability” that would

entitle him or her to DIB and SSI benefits. See also 42 U.S.C. § 1383(c)(3). A reviewing

court must first determine “whether the Commissioner applied the correct legal

standard.” Jackson v. Barnhart, No. 06-CV-0213, 2008 WL 1848624, at *6 (W.D.N.Y.

Apr. 23, 2008) (quoting Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir. 1999)). “Failure to

apply the correct legal standards is grounds for reversal.” Id. (quoting Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir. 1984)). However, provided the correct legal

standards are applied, a court’s review of the Commissioner’s decision is deferential:

a finding by the Commissioner is “conclusive” if it is supported by “substantial

evidence.” 42 U.S.C. § 405(g). In other words, “[w]here the Commissioner's decision

rests on adequate findings supported by evidence having rational probative force, [the

Court] will not substitute our judgment for that of the Commissioner.” Veino v.

Barnhart, 312 F.3d 578, 586 (2d Cir. 2002).




                                           6
         Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 7 of 18



                                          DISCUSSION

       In seeking reversal of the Commissioner’s decision, Plaintiff maintains that

the ALJ’s decision was not supported by substantial evidence. Pl.’s Mem. of Law, 7,

May 6, 2020, ECF No. 9-1. Specifically, Plaintiff argues that, due to changes in 2017

to the four broad areas of mental functioning that must be assessed when a mental

impairment is alleged, the medical opinions that the ALJ relied upon were outdated.

Put another way, Plaintiff maintains that the ALJ lacked any medical expert opinion

regarding the severity of Plaintiff’s impairments in the four broad areas of mental

functioning, and hence that he improperly substituted his own judgment for that of

qualified medical experts. Pl.’s Mem. of Law at 9.

The Special Technique

       When a claimant alleges a mental impairment, the Commissioner’s regulations

require the ALJ to apply a “special technique” at the second and third steps of the

five-step evaluation process. Petrie v. Astrue, 412 F. App’x 401, 408 (2d Cir. 2011)

(citing 20 C.F.R. § 404.1520a). First, the ALJ must utilize the “Paragraph A” criteria 3

to evaluate the claimant’s pertinent symptoms, signs, and laboratory findings and



3 The listings of specific mental impairments in 20 C.F.R. § Pt. 404, Subpt. P, App. 1, 12.00 (“App’x 1
§ 12.00”) provide the ALJ with additional guidance for application of the “special technique.”
Generally, a claimant must satisfy at least two classes of criteria to justify a finding of a mental
disorder. “Paragraph A” criteria include the “the medical criteria that must be present in [a
claimaint’s] medical evidence” to indicate a particular disorder (e.g., the mental disorder of
“schizophrenia” requires that the evidence include medical documentation of hallucinations or another
similar symptom). App’x 1 § 12.00A(2)(a). “Paragraph B” criteria are the four functional areas of (1)
understand, remember, or apply information; (2) interact with others; (3) concentrate, persist, or
maintain pace; and (4) adapt or manage oneself. App’x 1 § 12.00A(2)(b). “Paragraph C” criteria are not
applicable in the present case.

                                                  7
           Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 8 of 18



determine whether he or she meets the requirements of one of the mental

impairments listed in 20 C.F.R. § Pt. 404, Subpt. P, App. 1, 12.00 (“App’x 1, § 12.00”).

See 20 C.F.R. § 404.1520a(b)(1). If the claimant does have such an impairment, the

ALJ must assess the claimant’s limitations in the four broad areas of mental

functioning that constitute the Paragraph B criteria 4: (1) understand, remember, or

apply information; (2) interact with others; (3) concentrate, persist, or maintain pace;

and (4) adapt or manage oneself (collectively, the “Paragraph B criteria”). 20 C.F.R.

§ 404.1520a(c)(3).

          The ALJ must rate the degree of the claimant’s limitation in each of the

Paragraph B criteria using a five-point scale: none, mild, moderate, marked, or

extreme. 20 C.F.R. § 404.1520a(c)(4). To satisfy the “Paragraph B” criteria, a

claimant’s mental disorder must result in extreme limitation of one, or marked




4   App’x 1, § 12.00E defines the Paragraph B criteria, and includes specific examples:

1. Understand, remember, or apply information (paragraph B1). This area of mental functioning
refers to the abilities to learn, recall, and use information to perform work activities. Examples
include: Understanding and learning terms, instructions, procedures; following one- or two-step oral
instructions to carry out a task . . . .

2. Interact with others (paragraph B2). This area of mental functioning refers to the abilities to
relate to and work with supervisors, co-workers, and the public. Examples include: cooperating with
others; asking for help when needed; handling conflicts with others . . . .

3. Concentrate, persist, or maintain pace (paragraph B3). This area of mental functioning refers to
the abilities to focus attention on work activities and stay on task at a sustained rate. Examples
include: Initiating and performing a task that you understand and know how to do; working at an
appropriate and consistent pace . . . .

4. Adapt or manage oneself (paragraph B4). This area of mental functioning refers to the abilities to
regulate emotions, control behavior, and maintain well-being in a work setting. Examples include:
Responding to demands; adapting to changes . . . .

                                                    8
        Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 9 of 18



limitation of two, of the four criteria. App’x 1, § 12.00F(2). After rating the degree of

functional limitation resulting from the claimant’s mental impairment(s), the ALJ

must then determine the severity of the mental impairment(s). 20 C.F.R. §

404.1520a(d).

      The manner in which the ALJ must perform the “special technique” for mental

impairments is well documented in the Commissioner’s regulations. 20 C.F.R.

§ 404.1520a provides, in part, as follows:

      (c) Rating the degree of functional limitation.

      (1) Assessment of functional limitations is a complex and highly
      individualized process that requires us to consider multiple issues and
      all relevant evidence to obtain a longitudinal picture of your overall
      degree of functional limitation. We will consider all relevant and
      available clinical signs and laboratory findings, the effects of your
      symptoms, and how your functioning may be affected by factors
      including, but not limited to, chronic mental disorders, structured
      settings, medication, and other treatment.

      ***

      (e) Documenting application of the technique . . . . At the administrative
      law judge hearing and Appeals Council levels (in cases in which the
      Appeals Council issues a decision), we will document application of the
      technique in the decision. The following rules apply:

      ***

      (4) At the administrative law judge hearing and Appeals Council levels,
      the written decision must incorporate the pertinent findings and
      conclusions based on the technique. The decision must show the
      significant history, including examination and laboratory findings, and
      the functional limitations that were considered in reaching a conclusion
      about the severity of the mental impairment(s). The decision must
      include a specific finding as to the degree of limitation in each of the
      functional areas described in paragraph (c) of this section . . . .


                                             9
       Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 10 of 18




      Further, App’x 1, § 12.00F outlines how the Paragraph B criteria are to be used

to evaluate a claimant’s mental disorder. Of particular import to the present case is

sub-section 3:

      3. Rating the limitations of your areas of mental functioning.

      a. General. We use all of the relevant medical and non-medical evidence
      in your case record to evaluate your mental disorder: The symptoms and
      signs of your disorder, the reported limitations in your activities, and
      any help and support you receive that is necessary for you to function.

      ****

      d. Overall effect of limitations. Limitation of an area of mental
      functioning reflects the overall degree to which your mental disorder
      interferes with that area. The degree of limitation is how we document
      our assessment of your limitation when using the area of mental
      functioning independently, appropriately, effectively, and on a
      sustained basis. It does not necessarily reflect a specific type or number
      of activities, including activities of daily living, that you have difficulty
      doing. In addition, no single piece of information (including test results)
      can establish the degree of limitation of an area of mental functioning.

      Lastly, Social Security Ruling (SSR) 17-2 clarifies the evidentiary

requirements for an ALJ’s findings at step three in the five-step evaluation process,

including findings regarding mental disorders using the “special technique.” In order

to find that an individual’s impairment meets an impairment listed in App’x 1, §

12.00, the record must contain one of three specific types of evidence: a prior

administrative finding by a medical expert, medical expert testimony, or a report

from the Appeals Council’s medical support staff. SSR 17-2, 2017 WL 3928306 at *3

(S.S.A. Mar. 27, 2017). However, if an ALJ “believes that the evidence [in the record]



                                           10
       Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 11 of 18



does not reasonably support a finding that the individual's impairment(s) medically

equals a listed impairment, [the Commissioner does] not require the [ALJ] to obtain

[medical expert] evidence or medical support staff input prior to making a step 3

finding that the individual's impairment(s) does not medically equal a listed

impairment.” Id. at *4. Significantly, the ruling states that an ALJ:

      [M]ust consider all evidence in making a finding that an individual's
      impairment(s) does not medically equal a listing. If an [ALJ] believes
      that the evidence already received in the record does not reasonably
      support a finding that the individual’s impairment(s) medically equals
      a listed impairment, the [ALJ] is not required to articulate specific
      evidence supporting his or her finding that the individual's
      impairment(s) does not medically equal a listed impairment. Generally,
      a statement that the individual's impairment(s) does not medically
      equal a listed impairment constitutes sufficient articulation for this
      finding. An [ALJ]’s articulation of the reason(s) why the individual is or
      is not disabled at a later step in the sequential evaluation process will
      provide rationale that is sufficient for a subsequent reviewer or court to
      determine the basis for the finding about medical equivalence at step 3.

Id.

The ALJ’s Decision

      In his decision in the present case, the ALJ found that Plaintiff met the special

insured status requirements of the Social Security Act through September 30, 2020.

Tr. 42. At step one of the five-step evaluation process, the ALJ found that Plaintiff

had not engaged in substantial gainful activity since April 1, 2016, the alleged

disability onset date. Tr. 42. At step two, the ALJ determined that Plaintiff had two

severe mental impairments: post-traumatic stress disorder (“PTSD”), and major

depressive disorder. Tr. 42.



                                         11
       Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 12 of 18



      At step three of the process, the ALJ applied the “special technique” and

determined that Plaintiff’s mental impairments, considered either individually or in

combination, did not meet or medically equal the criteria of Mental Disorder listings

12.04 (depressive, bipolar and related disorders), 12.06 (anxiety and obsessive-

compulsive disorders), and 12.15 (trauma- and stressor-related disorders) in 20

C.F.R. Part 404, Subpart P, App’x 1. Tr. 44. With respect to the Paragraph B criteria,

the ALJ found moderate limitations with respect to Plaintiff’s ability to understand,

remember, and apply information; interact with others; and adapt or manage herself.

Tr. 44. The ALJ found that Plaintiff had a marked limitation with regard to

concentrating, persisting, or maintaining pace. Tr. 44. Because Plaintiff had a

marked limitation in only one area, the ALJ found Plaintiff did not satisfy the

Paragraph B criteria.

      Before proceeding to step four, the ALJ made a determination of Plaintiff’s

residual functional capacity. “Residual functional capacity” (“RFC”) means the most

that the claimant can still do in a work setting despite the limitations caused by the

claimant’s impairments. 20 C.F.R. § 404.1545, § 416.945. After careful consideration

of the entire record, the ALJ determined that Plaintiff had the RFC to perform a full

range of work at all exertional levels, with the following non-exertional limitations:

      [C]an understand, remember, and carry out simple and routine
      instructions and tasks; the claimant is able to work in a low stress work
      environment reflected by simple and routine work, no supervisory
      duties, no independent decision-making, no strict production quotas,
      minimal changes in work routine and processes. The claimant can have
      occasional interaction with supervisors and co-workers, but no or only


                                          12
          Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 13 of 18



      incidental interaction with the general public. The claimant can perform
      work that does not involve team or tandem work.

Tr. 45.

      The ALJ found that Plaintiff had no past relevant work. Tr. 49. However, based

on Plaintiff’s RFC, age, education, and work experience, the ALJ found that there are

jobs that exist in significant numbers in the national economy that Plaintiff can

perform. See 20 C.F.R. § 404.1563, § 416.963. Relying on the vocational expert’s

testimony, the ALJ found that a person of Plaintiff’s age, education and RFC could

perform such unskilled jobs in the national economy as store laborer, cleaner, marker,

and office cleaner. Tr. 50. Hence, the ALJ found Plaintiff was not disabled for the

purposes of DIB or SSI. Tr. 50–51.

Plaintiff’s “Substantial Evidence” Claim

      In arguing that the ALJ’s assessment of Plaintiff’s mental functioning was not

supported by substantial evidence, Plaintiff relies heavily upon the holding of another

court in this District in a case presenting similar circumstances. In Genua v. Comm'r

of Soc. Sec., No. 18-CV-00423-MJR, 2019 WL 5691827 (W.D.N.Y. Nov. 4, 2019),

United States Magistrate Judge Michael Roemer summarized recent changes in the

Commissioner’s regulations with respect to the how the Paragraph B criteria must

be assessed. Judge Roemer explained:

      The SSA recently made changes to the Listings used to evaluate claims
      involving mental disorders . . . . District courts are expected “to apply
      those rules that were in effect at the time the ALJ issued [the] decision.”
      . . . . Evaluation of the severity of mental impairments, or the
      “Paragraph B criteria,” is among those changes . . . .


                                           13
       Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 14 of 18




      Prior to January 17, 2017, the limitations in four broad functional areas
      [of the “Paragraph B criteria,” identified in 20 C.F.R. § Pt. 404, Subpt.
      P, Appx. 1 (2016)] were: (1) activities of daily living; (2) social
      functioning; (3) concentration, persistence, or pace; and (4) episodes of
      decompensation.

      After January 17, 2017, the four functional areas were amended to: (1)
      understanding, remembering, or applying information; (2) interacting
      with others; (3) concentrating, persisting, or maintaining pace; and (4)
      adapting or managing oneself . . . .

Genua, 2019 WL 5691827, at *4.

      In Genua, the claim was filed and initially denied, and a hearing was held

before the ALJ, prior to the Commissioner’s change of the Paragraph B criteria.

Genua, 2019 WL 5691827 at *1. However, the ALJ’s decision did not issue until after

the Paragraph B criteria had been amended. Id. In finding at step three that the

claimant did not satisfy the Paragraph B criteria, the Genua ALJ applied the new

criteria, but he relied upon two consultative examinations that did not address the

claimant’s capacity in two of the four new criteria. Although an opinion by the non-

examining state psychological consultant did address all four of the new functional

areas, and supported the ALJ’s decision, “it was not apparent to the [Genua] Court

that the ALJ considered or relied upon the [state psychological consultant’s] opinion

in” his step three analysis. Id. at *5. Therefore, Judge Roemer concluded that “[t]he

Court . . . cannot determine whether the ALJ arbitrarily substituted his analysis of

the medical record for that of a trained physician” and remanded the matter for

further administrative proceedings. Id. at *5–6.



                                         14
        Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 15 of 18



       Plaintiff maintains that the holding in Genua is directly applicable here.

Plaintiff notes that her consultative exam with Dr. Ippolito, and the records review

by Dr. Bruno, were both conducted prior to the change in the Paragraph B criteria.

Therefore, Plaintiff argues that the ALJ could not have relied on their expert medical

opinion for his assessment of Plaintiff’s functional limitations, but must instead have

improperly substituted his own layman’s opinion. The Court disagrees.

       After a careful review of the record and the ALJ’s decision, the Court finds that

the ALJ’s determination with respect to the Paragraph B criteria was both supported

by substantial evidence and adequately documented pursuant to the Commissioner’s

regulations. There are two specific differences between the facts in Genua 5 and the

facts in the present case.

       First, in the present case, neither Dr. Ippolito nor Dr. Bruno framed their

evaluations of Plaintiff in terms of the Paragraph B criteria. See Gary H. v. Comm'r

of Soc. Sec., No. 19-CV-00919, 2020 WL 7239821, at *8 (W.D.N.Y. Dec. 9, 2020) (“Any

argument by plaintiff that [a medical expert] opinion must frame its findings to match

agency regulations is unavailing.”) Dr. Ippolito’s medical source statement, though

thorough and consistent with other evidence in the record, groups a multitude of

mental functions into three categories distinct from the Commissioner’s Paragraph B

criteria: mental functions with no limitations, moderate limitations, and marked



5 In Genua, Judge Roemer cites favorably to Mattioli v. Berryhill, No. 3:17-CV-1409(WIG), 2018 WL
5669163 (D. Conn. Nov. 1, 2018). This case is distinguishable from Mattioli for the same reasons as
Genua.

                                                15
       Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 16 of 18



limitations. Tr. 367. Dr. Ippolito found that Plaintiff had no limitations in a wide

variety of mental functions, moderate limitations with respect to maintaining a

regular schedule and relating adequately with others, and marked limitations in

appropriately dealing with stress. Tr. 367. Further, after reviewing Plaintiff’s

records, non-examining state psychological consultant Dr. Bruno’s evaluation was

even more succinct: “[w]ith evidence in the file these impairments do not meet a

listing. With a marked limitation for dealing with stress and being mildly limited in

relating with other[s] this impairment is severe.” Tr. 369 (referencing, among other

things, Dr. Ippolito’s consultative examination).

      Second, in Genua, the medical opinion that the ALJ relied upon assessed only

plaintiff’s ability to (1) understand, remember, and apply information, and (2)

concentrate, persist, or maintain pace. Genua, 2019 WL 5691827 at *5. “[T]here was

no medical opinion that evaluated or that was relevant to plaintiff’s performance in

[the other] two of the four new functional domains[,]” and it was not clear that the

ALJ considered and applied the opinion of the state-agency psychological consultant

in the “special technique” analysis. Id. In the present case, however, the ALJ’s

decision clearly cites to Dr. Ippolito’s psychological evaluation for each of the four

Paragraph B criteria. Specifically, the ALJ found:

      In understanding, remembering, or applying information, the claimant
      has a moderate limitation. The claimant had impaired memory due to
      emotional distress on examination in September 2016. [citing the
      Ippolito CE Rep’t, Tr. 367.] She could recall only one of three objects
      after delay. [citing the Ippolito CE Rep’t, Tr. 367.] It is noted, however,
      that the claimant completed high school in a general education setting


                                          16
        Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 17 of 18



       and was able to continue with college completing approximately one
       year of college level courses . . . . She reported wanting to go back college
       to get a degree in criminal justice . . . . The claimant has no greater than
       a moderate limit in this area.

       In interacting with others, the claimant has a moderate limitation. The
       claimant reported positive relationships with her children, two
       biological brothers, adopted mother, and grandmother . . . . She reported
       some interpersonal difficulty with her boyfriend and that she is not close
       with extended family or her sister . . . . The claimant attends church on
       occasion . . . . The claimant did report that she lost a job but for lying on
       her time sheets . . . . She is consistently reported as cooperative or
       pleasant by treatment providers . . . . The claimant is able to use public
       transportation. [citing the Ippolito CE Rep’t, Tr. 367.]

       With regard to concentrating, persisting, or maintaining pace, the
       claimant has a marked limitation. The claimant had impaired attention
       and concentration on examination in September 2016. [citing the
       Ippolito CE Rep’t, Tr. 367.] She was able to count and perform simple
       calculations without errors but had difficulty with serial three
       subtraction. [citing the Ippolito CE Rep’t, Tr. 367.]

       As for adapting or managing oneself, the claimant has experienced a
       moderate limitation. The claimant is able to care for herself and her son.
       She performs the cooking, cleaning, laundry, grocery shopping,
       showering, bathing, and dressing required. [citing the Ippolito CE Rep’t,
       Tr. 367.] She manages her own money, drives, and takes public
       transportation. [citing the Ippolito CE Rep’t, Tr. 367.] She does have
       decreased energy and motivation and isolates herself from others.
       [citing the Ippolito CE Rep’t, Tr. 367–68.]

Tr. 44. 6

       The Court finds that the foregoing assessment of Plaintiff’s Paragraph B

criteria satisfied the ALJ’s duty to consider “all of the relevant medical and non-

medical evidence in [Plaintiff’s] case record to evaluate [her] mental disorder.” Gary



6 The ALJ’s citations to the record have been omitted from this passage, except for instances in which
the ALJ cited to the report from Dr. Ippolito’s consultative examination.

                                                 17
        Case 1:19-cv-01435-CJS Document 14 Filed 02/18/21 Page 18 of 18



H., 2020 WL 7239821, at *8 (quoting App'x 1, § 12.00(F)(3)). Moreover, the ALJ’s

“articulation of the reason(s) why the” Plaintiff is not disabled, particularly in his

lengthy discussion of how he arrived at Plaintiff’s RFC determination (Tr. 45–49),

was sufficient for the Court to review the ALJ’s rationale and his basis for his finding

at step three of the evaluation process. See SSR 17-2 at *4.

                                    CONCLUSION

       In sum, the Court finds that the ALJ’s decision rests on adequate findings

supported by evidence having rational probative force. Accordingly, it is hereby

ORDERED that Plaintiff’s motion for judgment on the pleadings (ECF No. 9) is

denied, and the Commissioner’s motion (ECF No. 11) is granted. The Clerk of Court

is directed to close this case.



DATED:        February 18, 2021
              Rochester, New York



                                        /s/ Charles J. Siragusa
                                        CHARLES J. SIRAGUSA
                                        United States District Judge




                                          18
